Citation Nr: 1122511	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-38 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to an initial compensable disability rating for residuals, scar, post splenomegaly, dermatofibroma.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Newark, New Jersey Department of Veterans' Affairs (VA) Regional Office (RO).

In an April 2010 decision, the Board remanded this case to the RO for further development.  In a March 2011 rating decision, the RO granted service connection for hearing loss of the left ear and assigned a zero percent evaluation, effective from February 3, 2006.  Since the Veteran did not file a Notice of Disagreement (NOD), contesting either the compensation level or the effective date assigned, the issue concerning left ear hearing loss is no longer a part of the current appeal.   See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The case is once again before the Board; and as such, the Board will proceed with its appellate consideration of the remaining issues as listed on the cover page.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss preexisted service, but the underlying condition did not increase in severity during service.

2.  The evidence of record shows that the Veteran's scar does not cover an area greater than 144 square inches, is not objectively painful, does not cause limited motion and is stable, superficial and not associated with underlying soft tissue damage.






CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2010).

2.  The criteria for an initial compensable disability rating for residuals, scar, post splenomegaly, dermatofibroma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate the claim for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by an April 2006 letter, before the adverse rating that is the subject of this appeal.  This letter also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

VA has also met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains Veteran's service medical records as well as his private post-service medical records and the Veteran was also afforded multiple VA medical opinions, which is likewise contained in the record.  The Veteran has not indicated that there are any available additional pertinent records to support his claims.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is also satisfied that the development requested by its April 2010 remand has now been satisfactorily completed and substantially complied with.  This includes action to provide VA medical opinions concerning the Veteran's ear, nose and throat as well as his skin.  These efforts are documented in the Veteran's claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

1.  Service Connection for Hearing Loss of the Right Ear

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service such service. 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b)(1) (2010).

A review of the Veteran's service treatment records reveals that a hearing loss disability of the right ear by VA standards was clearly noted upon entry into service.  See 38 C.F.R. § 3.385; Enlistment Examination Report, dated October 1970, showing that the hearing threshold level in decibels in the right ear was 45 at 4000 Hertz.  Hence, the Veteran's hearing acuity in the right ear was not sound at enlistment, and thus he is not entitled to the presumption of soundness.  38 U.S.C.A. § 1111; see also Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Accordingly, the issue to be decided in this case is whether the Veteran's preexisting hearing loss of the right ear was aggravated during active service.

A preexisting injury or disease will be considered to have been aggravated by active military naval or air service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  That notwithstanding, aggravation may not be conceded where the disability underwent no increase in severity during service on basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  In other words, the presumption of aggravation only arises "where the pre-service disability underwent an increase in severity during service."  See Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

If the presumption of aggravation arises under 38 U.S.C.A. § 1153, then the burden lies with the government to rebut by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service, or by establishing that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Cotant v. Principi, 17 Vet. App. 117, 131 (2003); VAOPCPREC 3-03, 69 Fed. Reg. 29,178 (2004); see also Wagner and Hunt, both supra.

In deciding a claim based on aggravation, the question turns on whether there has been any measurable worsening of the disability during service, and then on whether such a worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of a preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. at 296-97.

Throughout the record, the Veteran reported experiencing hearing loss during active duty service due to exposure to loud noise from explosives and small arms fire during a training exercise with the Army engineers, although he was not involved in combat.  The Veteran reported that hearing protection devices were not provided during his active duty military service.  The Veteran also asserts that his hearing has gradually deteriorated since his active duty military service.

Upon enlistment into active service in October 1970, audiometric testing revealed that the hearing threshold levels in decibels for the Veteran's right ear were 15, 10, 0 and 45 at 500, 1000, 2000 and 4000 Hertz, respectively.  In a March 1971 Medical Board examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 10, 10, 5 and 0 at 500, 1000, 2000 and 4000 Hertz, respectively, which indicates normal hearing thresholds.  The Veteran was diagnosed with bilateral high tone sensorineural hearing loss.

In an April 1971 Medical Board Proceeding, the Veteran was noted to be medically unfit for further military service with diagnosed medical conditions, which included bilateral high tone sensorineural hearing loss.  In the "Details" section for each diagnosed medical condition, the Veteran's bilateral high tone sensorineural hearing loss was noted as having not incurred in the line of duty, was not caused incident to service, had existed prior to entry on active duty and was not aggravated by active duty.  The Medical Board Proceeding also noted that the Veteran's military occupational specialty (MOS) was that of a combat engineer.

The Veteran participated in a VA examination in September 2006.  During the examination, the Veteran reported being exposed to machinery noise as a mason for 34 years and was also exposed to gunfire noise while hunting following service.  The Veteran also reported using personal hearing protection in these occupational and recreational pursuits.  Audiometric testing revealed that the hearing threshold levels in decibels for the Veteran's right ear were 15, 20, 20, 70 and 75 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, with a speech recognition score of 96.  Based on the results of this audiometric test, the VA examiner concluded that the Veteran had normal hearing in his right ear through 2000 Hertz, then it precipitously sloped to become moderately-severe to severe sensorineural hearing loss through 4000 Hertz.  The VA examiner further concluded that the above-listed audiometric test results revealed normal hearing in the low to middle frequencies, which was not consistent with the mild hearing loss indicated in the March 1971 Medical Board examination.

In a letter dated April 2010, Dr. E.S., an audiologist, indicated the Veteran was seen for an audiological evaluation in April 2010 and the findings suggested bilateral mild-sensorineural hearing loss up to 3000 Hertz where it becomes a profound sensorineural hearing loss.  Dr. E.S. further reported the pure tone averages were 17 decibels for the right ear and the speech reception thresholds of 15 decibels correlated with the pure tone averages.  Dr. E.S. also indicated the Veteran's speech discrimination scores were 100 percent bilaterally.  Dr. E.S. stated these results were discussed with the Veteran and bilateral hearing aids were recommended.

In a Memorandum dated May 2010, Dr. A.K., a physician, indicated he performed an audiometric test on the Veteran and based on the results of that test, diagnosed the Veteran with severe to profound high frequency sensorineural hearing loss in the right ear.  Dr. A.K. further concluded that the Veteran's sensorineural hearing loss was consistent with acoustic trauma.

The Veteran participated in a VA examination in May 2010.  After reviewing the Veteran's entire claims file, the VA examiner noted there appears to have been mild unilateral hearing loss in the Veteran's right ear at the time of induction.  The Veteran reported that he always wore hearing protection while employed as a mason because the noise would exacerbate his tinnitus and also reported recently obtaining higher-quality hearing protection at his own expense to protect his hearing on the job.  The Veteran also stated that he wears earmuffs over his earplugs to protect his hearing when hunting.  

Audiometric testing revealed that the hearing threshold levels in decibels for the Veteran's right ear were 15, 15, 20, 70 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, with a speech recognition score of 96.  Based on these test results, the VA examiner indicated the Veteran's hearing to be within normal limits through 2000 Hertz with a precipitous sloping sensorineural hearing loss from 3000 to 8000 Hertz.  The VA examiner also noted the Veteran's speech discrimination to be excellent in his right ear.

After reviewing the entire claims file as well as considering the Veteran's history and analyzing the results of the audiometric test, the VA examiner concluded that the worsening of hearing loss in the Veteran's right ear was not caused by or a result of his military service; but rather, constituted a natural progression of hearing loss in that ear.  To support his conclusion, the VA examiner pointed to the normal hearing thresholds in the Veteran's right ear in the March 1971 Medical Board examination, which indicated his hearing improved, not worsened, at separation.

A review of the record does not support a finding that the Veteran's right ear hearing loss was aggravated during service.  The service treatment records show that the Veteran had a right ear hearing loss disability prior to active service.  The Medical Board concluded that the Veteran had a number medical conditions including bilateral high tone sensorineural hearing loss and was unfit for duty.  The Veteran was medically discharged within eight months of enlistment into active service because he was found unfit for active service due in part to his bilateral hearing loss.  This apparent diagnosis of bilateral sensorineural hearing loss during the Medical Board proceedings, however, did not appear to affect the hearing loss in his right ear, as shown by the March 1971 audiometric testing, which revealed that the Veteran had normal right ear hearing acuity at that time.  Under these circumstances, the Board may reasonably find the normal hearing acuity noted shortly before separation indicated that the noise exposure in service had no adverse effect upon the Veteran's preexisting right ear hearing loss disability.

While Dr. K. opined that the Veteran's sensorineural hearing loss was consistent with acoustic trauma, he did not comment directly as to whether the Veteran's right ear hearing disability was aggravated by superimposed noise exposure during the several months of active service, or by the many years of occupational and recreational noise exposure after service.  Unlike Dr. K., the VA examiner in May 2010 did review the record evidence contained in the claims folder, provided a detailed discussion of the Veteran's in-service and post-service noise exposure, along with the Veteran's right ear hearing loss disability noted on entrance examination, and provided a very thorough rationale throughout the opinion, in concluding that the current severity of the hearing loss in the Veteran's right ear was due to the natural progress of that condition, and was not a result of service.  Likewise, on his Medical Board examination, while it was noted that he had bilateral high tone sensorineural hearing loss, it was also shown by testing that his right ear hearing acuity had not worsened, but had either remained the same or improved, at separation, as indicated by the May 2010 VA examiner.  Thus, contrary to the Veteran's contentions, the Board observes that while he is competent to state that he was exposed to noise in service, his statement are not competent to establish that his pre-service right ear hearing loss increased in severity during service.  Therefore, the medical evidence, overall, establishes that the Veteran's right ear hearing loss disability existed prior to service, but such evidence does not establish any increase in disability during service.  Accordingly, the Board determines that the Veteran's preexisting right ear hearing loss was not aggravated in service.  The appeal is denied.

2.  Legal Criteria - Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), which represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.321(1), 4.1, 4.10.  Separate diagnostic codes identify the various disabilities and if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found-this practice is known as "staged ratings."  See id. at 126.

A. History

In an October 2006 rating decision, the RO granted service connection for residuals, scar, post splenomegaly, dermatofibroma and assigned a zero percent evaluation effective February 3, 2006.  The Veteran contends he is entitled to a higher rating than provided by the RO.

In a November 2007 ultrasound report, Dr. T.E., M.D., diagnosed the Veteran with splenomegaly as the ultrasound revealed the Veteran's spleen measured 14 cm in length.  Additionally, in a letter dated November 2007, Dr. J.G., M.D., diagnosed the Veteran with splenomegaly and that this condition is chronic and is a source of constant discomfort for the Veteran.  Dr. J.G. pointed to the November 2007 ultrasound report as support for his diagnosis.

The Veteran participated in a VA examination in February 2009.  The Veteran reported that he has complained of abdominal pain since he was 18 years of age.  He further reported feeling a pulling sensation and an ache in his upper left quadrant area near his spleen whenever he does strenuous work or physical labor.  The Veteran stated he cannot lift objects with his left side and as a result, has to alter his motions at work.  The Veteran also reported feeling a pulling sensation like a "toothache" at night when he arrives home from work.  The Veteran stated that the frequency of this pain depends on what he is doing at a particular time-if he is engaged in a lot of activity, the pain develops frequently, but if he is not exerting himself for a few weeks, the pain comes only "once in a while."  The Veteran further indicated that the abdominal pain is not incapacitating and that he does not experience any nausea, vomiting, constipation or diarrhea symptoms.

The Veteran also reported that he had a dermatofibroma removed from the left upper quadrant of his abdomen during active duty service.  The Veteran reported experiencing no residual symptoms from the scar and further reported not taking any medication for this condition over the past 12 months.  The Veteran also reported no other skin cancers or history of skin cancer.

Upon examination of the Veteran's abdomen, the VA examiner reported the Veteran's abdomen to be soft, nontender and nondistended with normal bowel sounds.  The VA examiner also noted no organomegala palpated as well as no spleen tip.  The VA examiner located a hypopigmented, 2.5 cm x 3 mm scar in the left upper quadrant on the Veteran's abdomen.  The VA examiner indicated the scar was nontender to palpation and there was no adherence to the underlying tissue.  The VA examiner noted the texture of the skin was smooth with no elevation or depression of the scar and that the scar was stable.  The VA examiner indicated no inflammation, edema or keloid formation as well as no induration or inflexibility of the scar.  The VA examiner noted no limitation of range of motion caused by the scar.

Based on the history supplied by the Veteran as well as the results of the foregoing examination, the VA examiner diagnosed the Veteran with residuals from splenomegaly.  The VA examiner also diagnosed the Veteran with dermatofibroma status post removal with no residuals or functional impairment from the surgical scar.  Furthermore, after reviewing the entire claims file, the VA examiner opined that the Veteran's abdominal pain was related to his splenomegaly, as splenomegaly can cause vague abdominal symptoms.

Pursuant to the Board's instructions, the Veteran participated in a VA dermatology examination in May 2010.  The Veteran reported developing a dermatofibroma, which required surgical resection of the lesion during his active duty service.  The Veteran was left with a residual scar as a result of this surgery.  The Veteran stated that the scar does not bother him as there is no pain and also denied any new complaints.  The Veteran further denied using any creams or medications over the past 12 months for the scar.

Upon examination, the VA examiner noted there to be a 3-cm maximum length and 0.75-cm maximum width at the widest point linear scar located in the upper left quadrant beneath the intercostal area.  The VA examiner noted the scar to be a superficial, flat scar that is well-healed and skin colored.  The VA examiner also indicated there to be no tissue breakdown or atrophy.  The VA examiner also noted there to be no tenderness on palpation as well as no restriction of motion.  The VA examiner also indicated there is no evidence of disfigurement, ulceration or any other inflammatory changes.

Based on the Veteran's history as well as the results of the above examination, the VA examiner diagnosed the Veteran with a superficial residual scar as the result of his prior surgery to remove the dermatofibroma and that the scar had no effect on the Veteran's functional impairment.  The VA examiner also indicated that there is no scarring resulting from the Veteran's splenomegaly, since the Veteran did not undergo surgery to remove his spleen.

B. Analysis

The Veteran filed his original claim for compensation benefits in February 2006.  During the pendency of this claim, the criteria for evaluating scars had been revised (effective October 23, 2008).  The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the current regulations in order to ascertain which version would accord him the highest rating.  The General Counsel of VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That guidance is consistent with long-standing statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2010).




(a) Analysis Under the Regulations Prior to October 23, 2008

Prior to October 23, 2008, the Veteran's residuals, scar, post splenomegaly, dermatofibroma was evaluated under Diagnostic Code 7805 (Scars, other; Rate on limitation of function of affected part).  38 C.F.R. § 4.118 (2006).

Diagnostic Code (DC) 7801 (as in effect prior to October 23, 2008) provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm) are rated 40 percent disabling.  Note (1) to DC 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2006).

Diagnostic Code (DC) 7802 (as in effect prior to October 23, 2008) provides ratings for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2006).

Diagnostic Code 7803 (as in effect prior to October 23, 2008) provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2006).

Diagnostic Code 7804 (as in effect prior to October 23, 2008) provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2006).  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.

Diagnostic Code (DC) 7805 provides that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2006).  The Veteran's scar has been rated as noncompensable under DC 7805.

After reviewing the evidence of record and applying it to the regulations as they existed prior to October 23, 2008, the Board finds that the Veteran is not entitled to a compensable rating under DC 7805.  Both the February 2009 and May 2010 VA examiners concluded that the Veteran's superficial residual scar had no effect on the Veteran's functional impairment.  The Board has also considered other possible applicable diagnostic codes but finds that none of them would entitle the Veteran to a compensable rating.

DC 7801 does not apply in this case, since the May 2010 VA examiner concluded that the Veteran's scar was superficial and there was no restriction of motion.  Additionally, DC 7802 does not apply insofar as the evidence clearly shows the Veteran's scar does not cover an area of 144 square inches (929 sq. cm) or greater.  DC 7803 also does not provide a compensable rating in that the February 2009 VA examiner reported the Veteran's scar was stable.  Finally, DC 7804 does not apply insofar as the Veteran reported in both the February 2009 and May 2010 VA examinations that his scar was not painful.

Accordingly, the Board finds that the criteria for a compensable rating for the Veteran's residuals, scar, post splenomegaly, dermatofibroma have not been met under the regulations as they existed prior to October 23, 2008.

(b) Analysis Under the Regulations After October 23, 2008

Diagnostic Code 7801 (as in effect after October 23, 2008) provides ratings for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Scars in an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  38 C.F.R. § 4.118 (2010).  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face or neck.  Id.

Diagnostic Code 7802 (as in effect after October 23, 2008) provides ratings for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Scars in an area or areas of 144 square inches (929 sq. cm) or greater are rated 10 percent disabling.  Note (1) to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face or neck.  38 C.F.R. § 4.118 (2010).

Diagnostic Code 7803 was eliminated in the revised regulations.  38 C.F.R. § 4.118 (2010).

Diagnostic Code (DC) 7804 (as in effect after October 23, 2008) provides a 10 percent rating for one or two scars that are unstable or painful.  DC 7804 provides a 20 percent rating for three or four scars that are unstable or painful.  DC 7804 provides a 30 percent rating for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  38 C.F.R. § 4.118 (2010).

Diagnostic Code (DC) 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7804.  DC 7805 provides that the rater is to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800 to 7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2010).

After reviewing the evidence of record and applying it to the regulations as they existed following October 23, 2008, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Codes (DC) 7801 to 7805.  DC 7801 does not apply in this case, since the May 2010 VA examiner concluded that the Veteran's scar was superficial and linear.  Despite being diagnosed by the May 2010 VA examiner as having a superficial scar, DC 7802 does not apply insofar as the May 2010 VA examiner likewise diagnosed the Veteran with a linear scar that does not cover an area of 144 square inches (929 sq. cm) or greater.  DC 7804 also does not provide a compensable rating insofar as the February 2009 VA examiner indicated the Veteran's scar was stable and the Veteran himself reported in both the February 2009 and May 2010 VA examinations that his scar was not painful.

Lastly, the Board finds that the Veteran is not entitled to a compensable rating under DC 7805, which tells the rater to evaluate any disabling effects not considered under DCs 7800 to 7804.  Both the February 2009 and May 2010 VA examiners concluded that the Veteran's superficial residual scar had no effect on the Veteran's functional impairment, and although the Veteran's abdominal pain was linked to his diagnosed splenomegaly, the May 2010 VA examiner indicated no scarring resulted from the splenomegaly as the Veteran did not undergo surgery to have his spleen removed.

Based on the foregoing, the Board finds that the criteria for a compensable rating for the Veteran's residuals, scar, post splenomegaly, dermatofibroma have not been met under VA Regulations as they existed after October 23, 2008.

Extra-Schedular Evaluation

Under 38 C.F.R. § 3.321 (b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 38.321(b)(1) (2010).  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule provides for higher ratings for the Veteran's residuals, scar, post splenomegaly, dermatofibroma.  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown.

The record also does not reflect that the Veteran has required frequent hospitalizations for his residuals, scar, post splenomegaly, dermatofibroma.  In addition, there is no indication in the record that the Veteran's scarring markedly interferes with his employment or daily activities, beyond what is contemplated by the rating schedule.  For these reasons, a referral for an extra-schedular rating is not warranted.


ORDER

Entitlement to service connection for hearing loss of the right ear is denied.

Entitlement to an initial compensable disability rating for residuals, scar, post splenomegaly, dermatofibroma is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


